Citation Nr: 1243610	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service in the United States Army from August 1989 to August 1991 and served in the West Virginia Army/Air National Guard with verified active service from October 2003 to February 2005 and unverified service in 2009 and 2010.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2010, the Board remanded the Veteran's claim for service connection for bilateral knee disorders to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  In a July 2011 rating decision, the AMC granted service connection for a left knee disorder.  That action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a left knee disorder.

In May 2012, the Board remanded the Veteran's remaining claim to the RO via the AMC for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

During his May 2010 VA examination, the Veteran said that, in May 2008, during a pre-deployment exercise at Camp Shelby, Mississippi, he was treated for a left knee injury.  He also said that he was in Iraq from May 2009 to January 2010.  

The file contains treatment reports addressing the left knee in May 2008.  However, there are no other service treatment records dated after February 2005, raising the question as to whether his military records are complete.    
There has also been no verification of the Veteran's military service after February 2005, including any active service, and his periods of active and inactive duty for training with the West Virginia Army/Air National Guard.  
Recent treatment records from the VA medical center (VAMC) in Beckley, West Virginia, dated since June 2010, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Army Guard Records Office, Crd PERSCOM, ARPSCRSD, #1 Reserve Way, St. Louis, MO 63132-5200, the Adjutant General of the West Virginia Army/Air National Guard, and any other appropriate state and federal agency, and request the appellant's Army/Air National Guard service treatment records dated since February 2005, and the specific dates-not retirement points-for his periods of active duty, and active and inactive duty for training since February 2005.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Beckley, dated since June 2010, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran so notified in writing. 

3. Thereafter, the RO/AMC should review the record considering all of the evidence.  If the determination remains unfavorable to the appellant, the RO/AMC must issue a supplemental statement of the case and provide him and his representative a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


